Phillips:
Petitioner appeals from the determination by the Commissioner of a deficiency of $2,058.90 in income and profits tax for the calendar year 1919, arising from the disallowance of $4,282.11 of the depreciation claimed on buildings, machinery, furniture and fixtures, and tools.
FINDINGS OP PACT.
The petitioner is a corporation existing under the laws of the State of New York, with its principal place of business in Buffalo. It was incorporated in November, 1918, with an authorized capital of $150,000.
Upon incorporation it acquired the real estate, machinery, furniture, tools and inventory of a bankrupt corporation, and issued therefor stock of the par value of $70,700, assuming a mortgage thereon of $46,800.
The Commissioner determined the fair market value of the depre-ciable tangible assets paid in to the taxpayer corporation and allowed depreciation on such values as follows:
[[Image here]]
*1288The fair market value of the buildings when acquired was $15,000 and of the tools, $2,185.30.

Decision redetermining deficiency will be entered on 10 days' notice, under Bule 50.